Citation Nr: 1502543	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for service-connected Lyme disease.  

2. Entitlement to service connection for encephalopathy secondary to service-connected Lyme disease.  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision and a September 2012 rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the July 2008 decision, the RO, inter alia, denied service connection for Lyme disease and for encephalopathy secondary to Lyme disease.  In the September 2012 decision, the RO granted service connection for Lyme disease, and assigned a noncompensable evaluation, effective February 15, 2008.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed all evidence contained in the Veteran's virtual VA claims file and Veterans Benefits Management System claims file to ensure a complete assessment of the evidence.  No additional documents pertinent to the present appeal are revealed.  

The Board finds that it has jurisdiction over the claim of entitlement to a TDIU, reasonably raised by the Veteran's representative in a May 2013 VA Form 21-0820, Report of General Information (VA Form 21-0820), and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran claims his encephalopathy is caused or aggravated by his service-connected Lyme disease.  No medical opinion exists that addresses if the service-connected Lyme disease aggravated the encephalopathy.  The medical evidence is not sufficiently developed to adjudicate the claim for service connection for encephalopathy.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  

In the June 2012 VA central nervous system diseases examination report, the examiner referenced an infectious disease consult and a private CT scan, which have not been associated with the claims file.  The RO should attempt to obtain these records.  

Also, the record clearly indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  No SSA records appear within the claims file and no attempt has been made to obtain these records.  The RO should attempt to obtain the Veteran's SSA records.  

Finally, on remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2. Obtain all outstanding VA and private treatment and/or hospitalization records related to the Lyme disease and claimed encephalopathy, to include the private CT scan report referenced in the June 2012 VA examination report.  Any negative response should be in writing, and associated with the claims folder.  

3. After the above development has been accomplished to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of the claimed encephalopathy.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  The examiner must particularly review and discuss private treatment records from "Dr. Michael Mahl," "Dr. Gil Holland" and "Mark Reich," and discuss the findings of the June 2012 VA examination.  Moreover, the examiner should address all pertinent medical treatise evidence submitted by the Veteran and his private physician, to include "Wernicke's Encephalopathy: Role of Thiamine."  All indicated tests and studies are to be performed.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

(a) Whether it is at least as likely as not (50 percent probability or more) that any currently or previously diagnosed encephalopathy is causally related to any event or circumstance of the Veteran's active service?  

(b) Without regard to the answer to question (a), whether it is at least as likely as not (50 percent probability or more) that any current or previous encephalopathy is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include the right knee disability; or, in the alternative, (2) have been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include the Lyme disease.  It is imperative that the examiner provide a clear and separate response for each claimed disability, addressing these two distinct questions involving causation and aggravation.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




